815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GEORGE G. SPAULDING, Plaintiff,v.GENERAL MOTORS CORPORATION, a Delaware Corporation, Defendant.
No. 85-1428.
United States Court of Appeals, Sixth Circuit.
March 26, 1987.

Before:  MERRITT, KRUPANSKY and RYAN, Circuit Judges.
MERRITT, Circuit Judge.


1
In this diversity action, plaintiff George Spaulding appealed the District Court's refusal to afford him relief for the tort of negligent termination under Michigan law.  The case was remanded to the District Court for findings of fact and conclusions of law pursuant to Fed.R.Civ.P. 52(a).


2
Spaulding was replaced by General Motors after a new general manager became dissatisfied with his work.  Spaulding rejected GM's offer of a different position in the company which was roughly comparable to his prior position and refused to retire voluntarily.


3
The sole issue before this Court is whether negligent termination constitutes an actionable tort independent of a breach of contract claim in Michigan.  Our recently distributed opinion in Mary Haas v. Montgomery Ward and Co., No. 85-1696 (6th Cir.), deals with this issue.  On the basis of that opinion, we affirm the District Court's holding that Michigan law does not recognize a tort known as negligent termination.